Appeal by the defendant from a judgment of the County Court, Dutchess County (King, J.), rendered November 1, 1991, convicting him of criminal sale of a controlled substance in the third degree (three counts) and criminal possession of a controlled substance in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The People were not required to serve the defendant with a notice pursuant to CPL 710.30. Neither Investigator Joseph nor Trooper Hilts had participated in a pretrial identification procedure within the meaning of that statute (see, People v Rodriguez, 79 NY2d 445, 450; People v Gissendanner, 48 NY2d 543, 552; People v McClane, 149 AD2d 536; People v Crespo, 111 AD2d 251).
The defendant’s sentence was not excessive and should not be disturbed (see, People v Suitte, 90 AD2d 80).
We have examined the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.